REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s amendment filed July 26, 2021 is acknowledged.
After further consideration, this amendment has been entered.
Claims 1, 3-12, and 14-20 (renumbered claims 1-18) are pending.
 
Drawings
The drawings filed on March 25, 2019 are objected to under 37 CFR 1.83(a). Applicant's drawings appear to include color or grayscale images. These color or 1
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Allowable Subject Matter
Claims 1, 3-12, and 14-20 (renumbered claims 1-18) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found in Applicant’s specification. Clearly, almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest art of record, Shiraishi/Maino/Andreina, discloses as previously discussed. However, Shiraishi/Maino/Andreina does not teach at least processing circuitry that zeros out a stake in a blockchain proof of stake system in response to either an attempt to modify contract rules or change of state information. Moreover, the missing claimed element from Shiraishi/Maino/Andreina is not found in a reasonable number of references. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
References considered pertinent to Applicant’s disclosure are listed on form PTO-892. All references listed on form PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JAMIE R KUCAB/Primary Examiner, Art Unit 3699
	
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://www.uspto.gov/sites/default/files/ebc/portal/efs/pdf-guidelines.pdf